Order entered December 30, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-01493-CV

                              MICHAEL GAY COOK, Appellant

                                                V.

                               CAROLINE D. COOK, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                              Trial Court Cause No. CI15-070

                                            ORDER
       Because the Court has been informed no trial court order setting a supersedeas bond can

be located and no trial court hearing to determine the type of security appellant must post has

been requested, we DENY appellant’s December 10, 2015 motion to reduce supersedeas bond.

See TEX. R. APP. P. 24.2(a)(2), 24.4.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE